     Case 2:19-cv-00686-MCE-KJN Document 55 Filed 03/29/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
12    ZENITH INSURANCE COMPANY,                       Case No. 2:19-cv-00686-MCE-KJN
13                  Plaintiff,                        Judge Morrison C. England, Jr.
14           v.                                       ORDER GRANTING STIPULATION TO
                                                      EXTEND THE DEADLINES SET FORTH
15    JLG INDUSTRIES, INC.,                           IN THE COURT’S SCHEDULING ORDER
16                  Defendant, and Third-Party
                    Plaintiff,
17
             v.
18
      FORD POWER PRODUCTS, LLC, PITT
19    AUTO ELECTRIC COMPANY, AND FORD
      COMPONENT SALES, LLC,
20
                    Third-Party Defendants.
21
22          Based upon the Joint Stipulation of Counsel and for good cause shown, the Court orders the

23   following dates in the Scheduling Order to be extended as follows:

24   ///

25   ///

26   ///

27   ///

28
                                                                     CASE NO. 2:19-cv-00686-MCE-KJN
                                              1                     ORDER GRANTING EXTENSION TO
                                                                        SCHEDULING ORDER DATES
     Case 2:19-cv-00686-MCE-KJN Document 55 Filed 03/29/21 Page 2 of 2


 1               EVENT                  EXISTING DATE             NEW DATE
 2    Deadline for completion of
                                             4/23/21                1/24/22
 3    non-expert discovery
      Expert witnesses disclosed by
 4                                           5/4/21                  2/4/22
      a) Plaintiff and Defendant
 5    Expert witness disclosed by: b)
                                             6/18/21                3/18/22
 6    Rebuttals

 7    Deadline for completion of
                                             8/31/21                5/31/22
      expert discovery
 8
      Dispositive motion deadline            11/6/21                 8/8/22
 9
10
            IT IS SO ORDERED.
11
     Dated: March 29, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         CASE NO. 2:19-cv-00686-MCE-KJN
                                         2              ORDER GRANTING EXTENSION TO
                                                            SCHEDULING ORDER DATES
